Citation Nr: 1047378	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  06-03 716	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a scar, 
gunshot wound of the right lumbar region.

2.  Entitlement to a compensable rating for a scar, gunshot wound 
of the right arm.

3.  Entitlement to a compensable rating for otitis externa.

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran served on active duty from February 1946 to May 1948, 
from August 1948 to August 1951, and from December 1951 to 
November 1954 (with the last period's character of discharge 
upgraded to under honorable conditions in March 1981).

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in October 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In January 2009, the Board remanded the case for additional 
development of the appealed issues, promulgated a decision with 
regard to two other issues, and referred claims of service 
connection for a back muscle condition and for a right shoulder 
condition to the RO for appropriate action.  The case was 
thereafter returned to the Board for further consideration.  


FINDING OF FACT

According to the records of the Social Security Administration, 
the Veteran had died in October 2010 before the Board promulgated 
a decision on the appeal. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of the claims at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

In the absence of evidence to the contrary, a finding of fact of 
death made by another Federal agency will be accepted as proof of 
death.  38 C.F.R. § 3.211(g).

According to the records of the Social Security Administration, a 
Federal agency, the Veteran died in October 2010, before the 
Board promulgated a decision on the appeal.

In the absence of evidence to the contrary, the Board accepts the 
finding by the Social Security Administration as proof of the 
Veteran's death during the pendency of the appeal and before the 
Board promulgated a decision on the appeal. 

As the Veteran died during the pendency of the appeal, as a 
matter of law, the appeal does not survive the Veteran's death, 
and the appeal must be dismissed for lack of jurisdiction.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); 
Zevalkink v. Brown, 102 F.3d 1236, 1243- 44 (Fed. Cir. 1996); 
Landicho v. Brown, 7 Vet. App. 42, 53- 54 (1994).

The Board's dismissal of the appeal does not affect the right of 
an eligible person to file the request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the Veteran's death.  See Veterans Benefits Improvements Act 
of 2008, Pub. L. No.110- 3889, § 212, 112 Stat. 4145, 4151 (2009) 
(creating new 38 U.S.C.A. § 5121A, substitution in case of death 
of a claimant who dies on or as of October 10, 2008).  

As provided for in this new provision, a person eligible for 
substitution will include "a living person who would be eligible 
to receive accrued benefits due to the claimant under 38 U.S.C.A. 
§ 5121(a).  




The Secretary will be issuing regulations governing the rules and 
procedures for substitution upon death.  Until such regulations 
are issued, an eligible party seeking substitution in an appeal 
that has been dismissed by the Board due to the death of the 
Veteran should file a request for substitution with the VA 
regional office from which the claim originated (listed on the 
first page of this decision).


ORDER

The appeal is dismissed.



	____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


